UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 24, 2012 First Busey Corporation (Exact name of registrant as specified in its charter) Nevada 0-15959 37-1078406 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 W. University Ave. Champaign, Illinois61820 (Address of principal executive offices) (Zip code) (217) 365-4516 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment No. 1 to Form 8-K amends the Current Report on Form 8-K filed by First Busey Corporation (the “Company”) to the Securities and Exchange Commission (“SEC”) on January 24, 2012 (the “Original Filing”).The press release, dated January 24, 2012 (the “Press Release”), which had been attached as Exhibit 99.1 to the Original Filing inadvertently omitted the discussion of the following items under the heading “Operating Performance”: (i) gains on sales of residential mortgage loans and (ii) salaries and wages and employee benefits. Those items were included in the Press Release when disseminated through other channels. A complete version of the Press Release is attached hereto as Exhibit 99.1 and is incorporated in Item 2.02 by reference.Other than the inclusion of the two discussion items set forth above, there are no other changes to the Press Release that was included in the Original Filing. Item 2.02.Results of Operations and Financial Condition. On Tuesday, January 24, 2012, the Company issued a press release disclosing financial results for the quarter and year ended December 31, 2011.The press release is made part of this Form and is attached as Exhibit99.1. The press release made a part of this Current Report on Form 8-K includes forward looking statements that are intended to be covered by the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward looking statements include but are not limited to comments with respect to the objectives and strategies, financial condition, results of operations and business of the Registrant. These forward looking statements involve numerous assumptions, inherent risks and uncertainties, both general and specific, and the risk that predictions and other forward looking statements will not be achieved.The Registrant cautions you not to place undue reliance on these forward looking statements as a number of important factors could cause actual future results to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward looking statements. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release issued by the Company, dated January 24, 2012. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 26, 2012 First Busey Corporation By:/s/ David B. White Name:David B. White Title:Chief Financial Officer
